Case 1:21-cv-00212-SOM-RT Document 20 Filed 08/19/21 Page 1 of 15   PageID #: 1068



                    IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

  UNITED STATES OF AMERICA,          )      Crim. No. 02-00547 SOM
                                     )      Civ. No. 21-00212 SOM/RT
        Plaintiff-Respondent,        )
                                     )      ORDER DENYING DEFENDANT’S
        vs.                          )      MOTION SEEKING
                                     )      RECONSIDERATION OR
  KENNETH CHARLES McNEIL,            )      CLARIFICATION OF THE ORDER
                                     )      DENYING HIS FOURTH PETITION
       Defendant-Petitioner.         )      FOR WRIT OF CORAM NOBIS
  ____________________________       )

        ORDER DENYING DEFENDANT'S MOTION SEEKING RECONSIDERATION
                OR CLARIFICATION OF THE ORDER DENYING HIS
                 FOURTH PETITION FOR WRIT OF CORAM NOBIS

  I.          INTRODUCTION.

              On July 12, 2021, this court denied Defendant Kenneth

  Charles McNeil’s most recent post-trial request for collateral

  relief from his conviction and judgment, ruling that McNeil’s

  latest coram nobis petition (his fourth, following an

  unsuccessful motion under 28 U.S.C. § 2255) had failed to show

  any trial error of a fundamental nature and/or why he could not

  have raised his arguments earlier.        See Order Denying Defendant’s

  Petition for Writ of Coram Nobis, ECF No. 208.          On July 23, 2021,

  McNeil sought reconsideration or clarification of that order.

  See ECF No. 209.     That motion is denied.

  II.         RECONSIDERATION STANDARD.

              Although the Federal Rules of Criminal Procedure do not

  expressly authorize the filing of motions for reconsideration,

  circuit courts, including the Ninth Circuit, have held that
Case 1:21-cv-00212-SOM-RT Document 20 Filed 08/19/21 Page 2 of 15   PageID #: 1069



  motions for reconsideration may be filed in criminal cases.              See

  United States v. Fiorelli, 337 F.3d 282, 288 (3d Cir. 2003) (“As

  noted by the Second and Ninth Circuits, motions for

  reconsideration may be filed in criminal cases”); United States

  v. Martin, 226 F.3d 1042, 1047 n.7 (9th Cir. 2000) (“As the

  Second Circuit noted . . . , post-judgment motions for

  reconsideration may be filed in criminal cases”); United States

  v. Amezcua, 2015 WL 5165235, at *1 (E.D. Cal. Sept. 2, 2015)

  (“The Ninth Circuit allows parties to file motions for

  reconsideration in criminal cases, although the Federal Rules of

  [Criminal] Procedure do not explicitly provide for such

  motions.”), aff'd, 670 F. App’x 454 (9th Cir. 2016).

              In ruling on motions for reconsideration in criminal

  cases, courts have relied on the standards governing Rule 59(e)

  and Rule 60(b) of the Federal Rules of Civil Procedure.            See

  Amezcua, 2015 WL 5165235, at *1.

              A Rule 59(e) motion must be filed within 28 days of the

  final order or judgment in issue and may only be granted when:

  “1) the motion is necessary to correct manifest errors of law or

  fact upon which the judgment is based; 2) the moving party

  presents newly discovered or previously unavailable evidence,

  3) the motion is necessary to prevent manifest injustice, or

  4) there is an intervening change in controlling law.”            Hiken v.

  Dep't of Def., 836 F.3d 1037, 1042 (9th Cir. 2016) (quotation


                                       2
Case 1:21-cv-00212-SOM-RT Document 20 Filed 08/19/21 Page 3 of 15   PageID #: 1070



  marks and citations omitted).       Rule 59(e) motions based on new

  evidence may not be based on “matters already available or known

  to the party submitting them as new evidence.”          3 Moore’s

  Manual–Fed. Practice & Procedure § 24.82 (Lexis Advance 2020).

              Rule 60(b) of the Federal Rules of Civil Procedure

  permits relief from final judgments, orders, or proceedings.

  Such a motion may be granted on any one of six grounds:

              (1) mistake, inadvertence, surprise, or
              excusable neglect;

              (2) newly discovered evidence that, with
              reasonable diligence, could not have been
              discovered in time to move for a new trial
              under Rule 59(b);

              (3) fraud (whether previously called
              intrinsic or extrinsic), misrepresentation,
              or misconduct by an opposing party;

              (4) the judgment is void;

              (5) the judgment has been satisfied,
              released, or discharged; it is based on an
              earlier judgment that has been reversed or
              vacated; or applying it prospectively is no
              longer equitable; or

              (6) any other reason that justifies relief.

  Fed. R. Civ. P. 60(b).

  III.        ANALYSIS.

              McNeil seeks reconsideration or clarification of this

  court’s order denying his petition for coram nobis relief.            That

  order denied coram nobis relief because McNeil had failed to meet

  the requirement that he establish all of the following:


                                       3
Case 1:21-cv-00212-SOM-RT Document 20 Filed 08/19/21 Page 4 of 15   PageID #: 1071



              (1) a more usual remedy is not available;
              (2) valid reasons exist for not attacking the
              conviction earlier; (3) adverse consequences
              exist from the conviction sufficient to
              satisfy the case or controversy requirement
              of Article III; and (4) the error is of the
              most fundamental character.

  Hirabayashi v. United States, 828 F.2d 591, 604 (9th Cir. 1987);

  accord Matus-Leva v. United States, 287 F.3d 758, 760 (9th Cir.

  2002) (same); Estate of McKinney v. United States, 71 F.3d 779,

  781-82 (9th Cir. 1995) (same).

              McNeil was convicted of having violated 18 U.S.C.

  § 2262(a)(1), which stated at the time of his conviction:

              A person who travels in interstate or foreign
              commerce, or enters or leaves Indian country,
              with the intent to engage in conduct that
              violates the portion of a protection order
              that prohibits or provides protection against
              violence, threats, or harassment against,
              contact or communication with, or physical
              proximity to, another person, or that would
              violate such a portion of a protection order
              in the jurisdiction in which the order was
              issued, and subsequently engages in such
              conduct, shall be punished . . . .

  18 U.S.C. § 2262(a)(1) (effective Oct. 28, 2000, to Jan. 4,

  2006).

              At trial, the jury was instructed:

              In order for you to find the defendant guilty
              of the offense charged against him in the
              indictment, the government must prove each of
              the following elements beyond a reasonable
              doubt:

                   First, that there was a protection order
              that prohibited and provided protection
              against the defendant contacting,

                                       4
Case 1:21-cv-00212-SOM-RT Document 20 Filed 08/19/21 Page 5 of 15   PageID #: 1072



              communicating with, or being in the physical
              proximity to another person;

                   Second, that the defendant intentionally
              engaged in conduct that violated the
              protection order;

                   Third, before violating the protection
              order the defendant traveled in interstate
              commerce by crossing a state boundary; and

                   Fourth, at the time the defendant
              crossed the state boundary, he had the intent
              to engage in conduct that would violate the
              protection order.

                   With respect to the first element, the
              parties have stipulated that the order
              granting petition for injunction against
              harassment filed on September 25th, 2001, . .
              . is a protection order within the meaning of
              the statute, Title 18, United States Code,
              Section 2262, sub (a), sub (1).

                   With respect to the fourth element, it
              is possible that the defendant may have had
              more than one purpose in coming to Hawai`i.
              It is not necessary for the government to
              prove that the sole and single purpose of the
              defendant’s travel to Hawai`i was to engage
              in conduct that would be in violation of the
              protection order. You may find that the
              intent element has been satisfied if you are
              persuaded that one of the dominant purposes
              that the defendant had in coming to Hawai`i
              was to engage in conduct that would be in
              violation of the protection order.

  ECF No. 202-2, PageID #s 1811-12.

              McNeil had flown to Hawaii, then went to a shopping

  center where he interacted with J.B., a minor he was prohibited

  from having contact with under a state court’s temporary

  restraining order.


                                       5
Case 1:21-cv-00212-SOM-RT Document 20 Filed 08/19/21 Page 6 of 15   PageID #: 1073



              A.    McNeil’s Misrepresentation of the Record Does Not
                    Justify Reconsideration.

              This is McNeil’s fourth coram nobis motion.           On appeal

  from the denial of his third coram nobis petition, McNeil argued

  that he lacked the requisite intent to violate the protective

  order because he did not expect J.B. to be at the shopping center

  at the time he ran into him.       See ECF No. 202-4, PageID # 1990.

  The Government responded by arguing that it “did not have to show

  that McNeil intended [to] violate the protection order at a

  specific time and place (such as the mall) or in a specific

  manner.    Of course, the government did not have to show that

  McNeil knew [J.B.] would be at the mall on May 26, 2002.”            ECF

  No. 198, PageID # 1140.      The Government stated: “On May 22, 2002,

  while he was still on the airplane, he probably did not know that

  [J.B.] would go to the mall alone on May 26, 2002, but that does

  not translate into a lack of knowledge that he might be able to

  act in violation of the protection order.”         Id.

              On appeal from the denial of his third coram nobis

  petition, McNeil asserted that he could not have traveled to

  Hawaii with an intent to violate the protective order because he

  had not believed there would be an opportunity to violate it.

  The Ninth Circuit rejected that argument, ruling that McNeil did

  not demonstrate valid reasons for having failed to make that

  argument on direct appeal or in his § 2255 motion.           United States

  v. McNeil, 812 F. App'x 515, 516 (9th Cir. 2020).          The Ninth

                                       6
Case 1:21-cv-00212-SOM-RT Document 20 Filed 08/19/21 Page 7 of 15   PageID #: 1074



  Circuit further ruled, “McNeil has also failed to meet his burden

  of demonstrating the jury erred at all in convicting him, much

  less that it was an error of the most fundamental character.”

  Id. (quotation marks and citation omitted).         It noted that intent

  is a factual determination made by the jury.          Id.   The jury

  instructions were uncontested.       Id.   The Ninth Circuit ruled,

  “Based on the evidence presented at the trial, a reasonable jury

  could conclude that McNeil traveled to Hawaii with intent to

  engage in conduct violative of the protective order.”             Id.

  Contrary to what McNeil says, the Ninth Circuit did not rule that

  McNeil knew J.B. would be at the mall.         See id.

              Now, in his fourth coram nobis petition, McNeil again

  challenges proof of the intent element.         This time he contends in

  a Brady-ish argument that the Government failed to disclose

  before trial that, “[o]n May 22, 2002, while he was still on the

  airplane, he probably did not know that [J.B.] would go to the

  mall alone on May 26, 2002.”       See ECF No. 197, PageID # 1112.

  McNeil further argues that, had the Government made that

  concession at trial, there would not have been sufficient

  evidence to convict him.       Id., PageID #s 1113-14.      The fourth

  element the jury was instructed on states, “[A]t the time the

  defendant crossed the state boundary, he had the intent to engage

  in conduct that would violate the protection order.” Id.




                                       7
Case 1:21-cv-00212-SOM-RT Document 20 Filed 08/19/21 Page 8 of 15   PageID #: 1075



              In denying McNeil’s fourth coram nobis request, this

  court ruled that McNeil failed to show any error, let alone one

  of a fundamental character:

              The Government’s so-called concession is
              nothing more than logic or common sense.
              Absent having arranged to meet J.B. ahead of
              time, McNeil could not have known at the time
              he was on the plane to Hawaii that J.B. would
              be at the mall four days later. The Ninth
              Circuit has already determined that there was
              sufficient evidence from which a jury could
              find the requisite intent to support a
              § 2262(a)(1) conviction, stating: “Based on
              the evidence presented at the trial, a
              reasonable jury could conclude that McNeil
              traveled to Hawaii with intent to engage in
              conduct violative of the protective order.”
              McNeil, 812 F. App’x at 516. In other words,
              McNeil could be convicted if he traveled to
              Hawaii with the intent to violate the
              protective order. He did not need to know
              exactly when or how he would do so. The
              Government’s post-trial statement about what
              McNeil probably knew or did not know on the
              plane does not negate the intent element.

  ECF No. 208, PageID # 2096.

              In his motion for reconsideration, McNeil argues that

  this court erred because its decision necessarily implies that

  the jury convicted him because he followed J.B. to the mall.             He

  claims that the jury was not presented with that argument and

  that it is factually unsupported.        See ECF No. 209, PageID

  # 2107.    These arguments misrepresent this court’s ruling and the

  record.

              First, this court did not rule that McNeil followed

  J.B. to the mall.     This court simply noted that the Ninth Circuit

                                       8
Case 1:21-cv-00212-SOM-RT Document 20 Filed 08/19/21 Page 9 of 15    PageID #: 1076



  had already determined that, “[b]ased on the evidence presented

  at the trial, a reasonable jury could conclude that McNeil

  traveled to Hawaii with intent to engage in conduct violative of

  the protective order.”      McNeil, 812 F. App’x at 516.          Whether

  McNeil followed J.B. to the mall was not part of this court’s

  analysis.

              Second, the prosecution actually argued to the jury

  that McNeil could be convicted if the jury determined that McNeil

  followed J.B. to the mall.       Based on circumstantial evidence and

  inferences that the jury was allowed to draw from the factual

  evidence (i.e., that McNeil knew J.B. frequented the mall he

  lived near), the Government contended in its closing argument at

  trial:

              [McNeil] went to Mililani Town Center, the
              one place where he was likely to see [J.B.].
              Did he follow him there? We don’t know. But
              how is it that he’s there at the exact same
              minute? You know, if it’s purely a
              coincidence, then he should have bought a
              lottery ticket that day.

  ECF No. 202-2, PageID # 1803.       Thus, the jury was clearly

  presented with the argument that McNeil either followed J.B. to

  the mall or waited for him there.

              In his Reply, McNeil argues that he could not have been

  convicted if he was coincidentally at the mall when he ran into

  J.B, representing that his sole argument at trial was that it was

  a coincidence that he ran into J.B. at the mall.          Regardless of


                                       9
Case 1:21-cv-00212-SOM-RT Document 20 Filed 08/19/21 Page 10 of 15   PageID #:
                                   1077


 whether McNeil is accurately portraying the argument he made to

 the jury, the jury necessarily rejected that argument when it

 convicted him.

             In his Reply in support of reconsideration, McNeil also

 argues that § 2262(a)(1) is an unconstitutional infringement on

 his right to travel.     Because that argument was not made in his

 motion for reconsideration, this court disregards it under Local

 Rule 7.2.    See L.R. 7.2 (“Any argument raised for the first time

 in the reply shall be disregarded.”).        This, of course, does not

 mean that McNeil may turn around and file a fifth coram nobis

 petition.    Any such petition would have to demonstrate a valid

 reason for not having raised the argument earlier.          See

 Hirabayashi, 828 F.2d at 604.

             B.   There Was No Violation of Brady v. Maryland, 373
                  U.S. 83 (1963).

             McNeil argues that this court erred in failing to

 conduct an analysis to determine whether the Government had

 improperly failed to disclose exculpatory evidence indicating

 that, “[o]n May 22, 2002, while he was still on the airplane, he

 probably did not know that [J.B.] would go to the mall alone on

 May 26, 2002.”    There are generally three components to a

 violation of Brady v. Maryland, 373 U.S. 83 (1963): “The evidence

 at issue must be favorable to the accused, either because it is

 exculpatory, or because it is impeaching; that evidence must have

 been suppressed by the State, either willfully or inadvertently;

                                     10
Case 1:21-cv-00212-SOM-RT Document 20 Filed 08/19/21 Page 11 of 15    PageID #:
                                   1078


 and prejudice must have ensued.”         Strickler v. Greene, 527 U.S.

 263, 281-82 (1999); see also Hamilton v. Ayers, 583 F.3d 1100,

 1110 (9th Cir. 2009).    In denying his fourth coram nobis

 petition, this court implicitly rejected McNeil’s Brady argument.

            The Government’s statement on appeal was not

 exculpatory evidence that was suppressed by the Government.

 Instead, as this court noted, it “is nothing more than logic or

 common sense.    Absent having arranged to meet J.B. ahead of time,

 McNeil could not have known at the time he was on the plane to

 Hawaii that J.B. would be at the mall four days later.”             ECF No.

 208, PageID # 2096.     It was not necessary for the Government to

 prove that, while traveling to Hawaii, McNeil knew J.B. would be

 at the mall four days later.      All that was necessary to establish

 the intent necessary for the conviction was proof that McNeil

 traveled to Hawaii with the intent to violate the protective

 order.   He did not need to know exactly when or how he would do

 so.   The Government’s post-trial statement about what McNeil

 probably knew or did not know on the plane does not negate the

 intent element and is certainly not exculpatory evidence.

            C.    McNeil Shows No Error With Respect to This Court’s
                  Rejection of His Definition of Intent.

            In his fourth coram nobis petition, McNeil had made

 other arguments with respect to the definition of intent.            This

 court ruled that those arguments were not timely asserted:



                                     11
Case 1:21-cv-00212-SOM-RT Document 20 Filed 08/19/21 Page 12 of 15   PageID #:
                                   1079


            To the extent McNeil makes other arguments
            about the definition of intent, he fails to
            show why he did not or could not have raised
            those issues on direct appeal or in his
            § 2255 motion. Those arguments therefore
            fail because McNeil fails to satisfy the
            second prong of the coram nobis standard--
            valid reasons exist for not attacking the
            conviction earlier. See Hirabayashi, 828
            F.2d at 604.

 ECF No. 208, PageID # 2097.      McNeil’s reconsideration motion

 shows no error by this court.      Moreover, the Ninth Circuit has

 already ruled that McNeil’s challenge to the jury instruction

 regarding intent to violate the protective order did not show an

 error of fundamental character that would support coram nobis

 relief.   United States v. McNeil, 693 F. App’x 554 (9th Cir.

 2017).

            D.    McNeil’s Reply’s AEDPA Argument is Not Relevant.

            In his Reply, McNeil argues that this court should

 determine whether AEDPA’s requirement that an appellate court

 certify a second or successive § 2255 motion applies here.           This

 court sees no reason to address that subject in the present

 reconsideration ruling.

            In this court’s order, this court noted:

            A petitioner may not seek coram nobis relief
            when § 2255 relief is barred by the
            Antiterrorism and Effective Death Penalty Act
            (“AEDPA”). See Matus-Leva, 287 F.3d at 761
            (“A petitioner may not resort to coram nobis
            merely because he has failed to meet the
            AEDPA’s gatekeeping requirements. To hold
            otherwise would circumvent the AEDPA’s
            overall purpose of expediting the

                                     12
Case 1:21-cv-00212-SOM-RT Document 20 Filed 08/19/21 Page 13 of 15   PageID #:
                                   1080


            presentation of claims in federal court and
            enable prisoners to bypass the limitations
            and successive petitions provisions.”).

 ECF No. 208, PageID # 2092.      However, this court did not rule

 that McNeil’s fourth coram nobis petition is barred by AEDPA’s

 second or successive requirement.

            While the Ninth Circuit’s guidance recognizes that

 there may be cases in which a coram nobis petition is an attempt

 to evade AEDPA’s gatekeeping requirements, such evasion was not

 the basis of this court’s ruling.        Instead, this court’s

 “timeliness” analysis turned on the second coram nobis element a

 petitioner must demonstrate--“valid reasons exist for not

 attacking the conviction earlier.”        Hirabayashi, 828 F.2d at 604.

 McNeil was required to “explain why he did not seek relief . . .

 , and he is only barred from coram nobis eligibility if he fails

 to show that he had valid reasons for delaying.”         See United

 States v. Kwan, 407 F.3d 1005, 1012 (9th Cir. 2005), abrogated on

 other grounds by Padilla v. Kentucky, 559 U.S. 356 (2010).            This

 court ruled that McNeil had failed to show why he did not or

 could not have raised issues concerning the definition of intent

 on direct appeal or in his § 2255 motion.        See ECF No. 208,

 PageID # 2097.

 IV.        CONCLUSION.

            The court denies McNeil’s motion for reconsideration or

 clarification of this court’s order denying his fourth coram


                                     13
Case 1:21-cv-00212-SOM-RT Document 20 Filed 08/19/21 Page 14 of 15   PageID #:
                                   1081


 nobis petition.

            Given that ten days was the longest McNeil has waited

 between a prior coram nobis petition becoming final and the

 filing of a new one, this court provides some guidance to him.

            First, “the writ of coram nobis is a highly unusual

 remedy, available only to correct grave injustices in a narrow

 range of cases where no more conventional remedy is applicable.”

 United States v. Riedl, 496 F.3d 1003, 1005 (9th Cir. 2007).           The

 writ is “extraordinary, used only to review errors of the most

 fundamental character.”     Id. (quotation marks and citations

 omitted); see also Carlisle v. United States, 517 U.S. 416, 429

 (1996) (“[I]t is difficult to conceive of a situation in a

 federal criminal case today where a writ of coram nobis would be

 necessary or appropriate.” (quotation marks, brackets, and

 citation omitted)).     None of McNeil’s four coram nobis petitions

 established an error of a fundamental nature.

            Second, McNeil is reminded that, should he file a fifth

 coram nobis petition, he must establish a valid reason for not

 having raised arguments earlier.         See Hirabayashi, 828 F.2d at

 604.

            Third, petitions for coram nobis relief should not be

 used in bad faith--to harass the Government by rearguing

 positions rejected in previous proceedings, or for any other

 improper purpose.     In other words, McNeil should be careful not


                                     14
Case 1:21-cv-00212-SOM-RT Document 20 Filed 08/19/21 Page 15 of 15     PageID #:
                                   1082


 to file another petition for coram nobis relief based on

 arguments already rejected by this court or by an appellate

 court.   Should McNeil do so, this court may grant a future

 request for sanctions.      However, this court denies the

 Government’s present request for sanctions with respect to bad

 faith conduct, see ECF No. 212, PageID # 2137, even though McNeil

 has made the same or similar arguments about intent in previous

 petitions.    McNeil is on notice that he might face monetary

 sanctions if he files a future motion in bad faith.

                   IT IS SO ORDERED.

                   DATED: Honolulu, Hawaii, August 19, 2021.




                               /s/ Susan Oki Mollway
                               Susan Oki Mollway
                               United States District Judge

 United States v. McNeil, Crim No. 02-00547 SOM; Civ. No. 21-00212 SOM/RT;
 ORDER DENYING DEFENDANT'S PETITION FOR WRIT OF CORAM NOBIS; ORDER DENYING
 DEFENDANT'S MOTION SEEKING RECONSIDERATION OR CLARIFICATION OF THE ORDER
 DENYING HIS FOURTH PETITION FOR WRIT OF CORAM NOBIS




                                      15
